Illinois Official Reports

                                          Supreme Court



                             In re Marriage of Donald B., 2014 IL 115463




Caption in Supreme           In re MARRIAGE OF DONALD B., Petitioner-Appellee, and
Court:                       ROBERTA B., Respondent (Lisa Madigan, Attorney General of the
                             State of Illinois, Intervenor-Appellant).



Docket No.                   115463, 115553 cons.



Filed                        May 22, 2014



Held                         Where a noncustodial parent who had a sex offense conviction was
(Note: This syllabus         statutorily barred from court-ordered visitation until successful
constitutes no part of the   completion of a court-ordered treatment program, a constitutional
opinion of the court but     challenge to that statute was moot after an evaluation for sex-offender
has been prepared by the     treatment yielded a recommendation that no further treatment was
Reporter of Decisions        necessary—no mootness exception applicable.
for the convenience of
the reader.)


Decision Under               Appeal from the Circuit Court of Cook County, the Hon. Mark J.
Review                       Lopez, Judge, presiding.




Judgment                     Appeal dismissed.
                             Circuit court judgment vacated.
                             Stay vacated and cause remanded.
     Counsel on                Robert F. Harris, Cook County Public Guardian, of Chicago (Kass A.
     Appeal                    Plain and Mary Brigid Hayes, of counsel), appellant.

                               Lisa Madigan, Attorney General, of Springfield (Michael A. Scodro,
                               Solicitor General, and Christopher M.R. Turner, Assistant Attorney
                               General, of Chicago, of counsel), intervenor-appellant.

                               Zachary M. Bravos and Kathleen M. DiCola, of Bravos & DiCola, of
                               Wheaton, for appellee.


     Justices                  JUSTICE BURKE delivered the judgment of the court, with opinion.
                               Chief Justice Garman and Justices Freeman, Thomas, Kilbride,
                               Karmeier, and Theis concurred in the judgment and opinion.




                                               OPINION

¶1         This matter comes before us on direct appeal from a circuit court of Cook County judgment
       finding section 607(e) of the Illinois Marriage and Dissolution of Marriage Act (Marriage Act)
       (750 ILCS 5/607(e) (West (2010)) unconstitutional on its face and as applied to petitioner,
       Donald B. Section 607(e) prohibits a non-custodial parent who has been convicted of a sexual
       offense perpetrated on a victim less than 18 years of age from obtaining court-ordered
       visitation with his or her children while serving his sentence and until successfully completing
       “a treatment program approved by the court.”
¶2         In this case, after Donald’s visitation with his minor children was suspended pursuant to
       section 607(e), he challenged the constitutionality of the statute. The circuit court of Cook
       County ruled the statute unconstitutional and then ordered visitation be reinstated. That order
       was stayed, however, by this court at the request of the Cook County Public Guardian (Public
       Guardian), who brought this appeal from the circuit court’s finding of unconstitutionality on
       behalf of Donald’s two minor children, Andrea B. and Jonathan B.1 Lisa Madigan, Attorney
       General of the State of Illinois, has also filed an appeal from the circuit court’s ruling as
       intervenor. We have consolidated the two appeals for our review.
           1
           We will refer to Donald and Roberta’s youngest child as “Jonathan” although, in the record, the
       name is sometimes spelled “Johnathan.”

                                                    -2-
¶3       After the parties submitted their briefs and oral argument was heard, Donald filed a motion
     in the circuit court seeking reinstatement of visitation, asserting that he was now in compliance
     with section 607(e) of the Marriage Act. This raised a question as to whether the appeal before
     us had been rendered moot. We requested additional briefing.
¶4       We now hold that the appeal before us is moot and no exceptions to the mootness doctrine
     apply to permit our consideration of the statute’s constitutionality. Accordingly, we lift the stay
     order entered by this court, vacate the circuit court’s order finding the statute unconstitutional,
     and remand to the circuit court for further proceedings consistent with this opinion.


¶5                                           BACKGROUND
¶6       Donald (Petitioner) and Roberta (Respondent) were married in 1995. Together they have
     four children: Erin, born November 15, 1991 (now emancipated); Derek, born June 4, 1994
     (now emancipated); Andrea, born March 24, 1998, and Jonathan, born October 2, 1999. In
     2002, Donald filed a petition for dissolution of marriage, in which he alleged that Roberta had
     abandoned him and the children in November 2001. Donald sought sole custody of the
     children and child support from Roberta.
¶7       After several continuances, a final judgment for dissolution of marriage was entered in
     October 2004, in accord with a marital settlement agreement and joint parenting agreement.
     The joint parenting agreement provided that Donald and Roberta would share custody of the
     children, but that the children’s primary residence would be with Donald “for school purposes
     only.”
¶8       In July 2008, Donald and Roberta’s oldest child, Erin, who was then 16 years old,
     attempted suicide. Roberta petitioned the court to have Erin’s primary residential custody
     changed so that Erin could live with Roberta. The matter was referred for mediation and the
     Public Guardian was appointed to represent Erin, but no change was made to Erin’s residential
     custody at that time. However, on or about March 3, 2009, a child abuse report was made to the
     Department of Children and Family Services (DCFS) hot line, alleging that Donald had
     sexually abused Emily H., a non-related minor who had lived in Donald’s neighborhood.
     Because of this report, DCFS put into place a “safety plan” for Donald’s children while the
     report was being investigated. Larisa Rico, a child protective investigator for DCFS, testified
     at a later hearing that the initial safety plan she devised permitted Donald’s children to remain
     in his physical custody upon his agreement that all of his contact with the children would be
     supervised. Rico testified that she devised this plan because Donald led her to believe that the
     children’s mother, Roberta, was unavailable and “ill-suited” to care for the children.
     Subsequently, however, DCFS learned that Roberta had joint custody of the children and was a
     suitable caregiver. Accordingly, on April 8, 2009, DCFS changed the safety plan to require
     that the children reside with their mother and that Donald have supervised visitation.
¶9       On or about April 9, 2009, Donald was arrested and charged in a 17-count indictment with
     the predatory criminal sexual assault, aggravated criminal sexual abuse, and criminal sexual
     abuse of Emily H. The indictment alleged that, between January 1, 2004, and July 27, 2008,
     from the time that Emily H. was 10 years old until she was 14 years old, Donald had engaged in
                                                    -3-
       sexual intercourse and other sexual acts with Emily. The next day, April 10, 2009, Roberta
       filed an emergency petition asking the court to order the transfer of physical custody and
       possession of the children from Donald to her, in accord with the safety plan which had been
       developed by DCFS on April 8, 2009. The court granted the petition. Pursuant to the order,
       Donald and Roberta would still share legal custody of the children, but Roberta would have
       temporary physical possession of them. The court also ordered that Donald be permitted
       supervised visitation with the children, as provided in the April 8, 2009, DCFS safety plan.
¶ 10       A short time later, Roberta filed a second petition with the court. In this petition, she asked
       the court to appoint a new visitation supervisor. Roberta advised the court that the current
       person supervising Donald’s visitation with his children was Donald’s live-in girlfriend,
       Jessica, who had two young children of her own. An evidentiary hearing was held on the
       petition on December 14, 2009. At this hearing, the court heard testimony from Donald,
       Jessica, and DCFS investigator Larisa Rico. Rico testified that she conducted the investigation
       of the child abuse report against Donald, that the investigation was now completed, and the
       report was “indicated” based on a DCFS determination that Donald posed a substantial risk of
       harm to his children due to “overwhelming evidence” of his sexual abuse of the non-related
       child, Emily H. Rico also testified that when she was investigating the report, Donald
       described Jessica as a “friend,” not as a “girlfriend.” Rico said she had been unaware that
       Donald and Jessica had begun living together and noted that, having learned that day in court
       of this new living arrangement, a new “hot line” report would be made to address the possible
       risk of harm to Jessica’s children.
¶ 11       After hearing all of the evidence, the court granted Roberta’s petition to change the
       visitation supervisor. Subsequently, the court entered an agreed order in which new visitation
       supervisors were named and a new visitation schedule was set. It appears from the record that
       Donald continued to exercise his right to supervised visitation with his children throughout the
       time that his criminal case was pending.
¶ 12       On September 12, 2011, Donald entered a guilty plea in the criminal division of the circuit
       court of Cook County to one count of criminal sexual abuse, a Class 4 felony. He was
       sentenced to two years’ probation. At sentencing, the court informed Donald that he would be
       required to register as a sex offender and that he would have to provide a DNA sample and be
       tested for sexually transmitted diseases. However, the criminal court did not specify in its
       sentencing order that Donald was required to obtain sex offender treatment, as set forth in
       section 5-6-3(a)(8.5) of the Unified Code of Corrections. See 730 ILCS 5/5-6-3(a)(8.5) (West
       2010).2



           2
             Section 5-6-3(a)(8.5) provides: “The conditions of probation and of conditional discharge shall be
       that the person: *** if convicted of a felony sex offense as defined in the Sex Offender Management
       Board Act, the person shall undergo and successfully complete sex offender treatment by a treatment
       provider approved by the Board and conducted in conformance with the standards developed under the
       Sex Offender Management Board Act.”

                                                      -4-
¶ 13       On December 29, 2011, after Donald was convicted and sentenced, Roberta petitioned the
       court to modify the custody order previously entered, based on a change in circumstances. She
       requested that she be given sole legal custody of the children and other relief. The court granted
       the petition and, on March 21, 2012, entered an order granting Roberta sole custody of Derek,
       Andrea and Jonathan.3 In addition, the court suspended Donald’s visitation with his children
       pursuant to section 607(e) of the Marriage Act. That provision states:
                    “(e) No parent, not granted custody of the child, *** convicted of any offense
                involving an illegal sex act perpetrated upon a victim less than 18 years of age
                including but not limited to offenses for violations of Section 11-1.20, 11-1.30,
                11-1.40, 11-1.50, 11-1.60, 11-1.70, or Article 12 of the Criminal Code of 1961 or the
                Criminal Code of 2012, is entitled to visitation rights while incarcerated or while on
                parole, probation, conditional discharge, periodic imprisonment, or mandatory
                supervised release for that offense, and upon discharge from incarceration for a
                misdemeanor offense or upon discharge from parole, probation, conditional discharge,
                periodic imprisonment, or mandatory supervised release for a felony offense, visitation
                shall be denied until the person successfully completes a treatment program approved
                by the court.” 750 ILCS 5/607(e) (West 2012).
¶ 14       Donald moved to vacate the March 21, 2012, order suspending his visitation, arguing that
       section 607(e) of the Marriage Act is unconstitutional on its face and as applied to him. Notice
       of the claim was sent to the Attorney General pursuant to Illinois Supreme Court Rule 19 (eff.
       Sept. 1, 2006) and on May 4, 2012, the Attorney General was granted leave by the circuit court
       to intervene in the matter. Thereafter, all of the parties submitted briefs to the court addressing
       the constitutionality of the statute and a hearing was held on August 28, 2012. Donald argued
       that a parent’s right to visitation with his child is a fundamental right, which the State may not
       abridge unless there is a compelling State interest and the court finds that denying visitation is
       in the child’s best interest.
¶ 15       On December 12, 2012, the circuit court issued its decision. At the outset, the court held
       that, because a parent has a fundamental right to have companionship, care, and contact with
       his or her own child, the court must apply “strict scrutiny” when deciding whether a due
       process violation has occurred. The court then held: (1) although the State has a compelling
       interest in protecting children and preventing their sexual exploitation and abuse, section
       607(e)’s restriction on a parent’s fundamental right is overly broad and not narrowly tailored to
       achieve legitimate state interests and, thus, section 607(e) violates substantive due process; (2)
       a parent’s fundamental right to the companionship, care and contact with his or her child is a
       liberty interest which is completely (although temporarily) abridged by section 607(e), without
       notice or opportunity to be heard, constituting a procedural due process violation; and (3)
       section 607(e) violates the separation of powers provision in the Illinois Constitution (Ill.
       Const. 1970, art. II, § 1) because it serves as an injunction, imposed by the legislature,
       prohibiting the judiciary from fulfilling its duty to determine whether contact between a parent

           3
            At this time, Donald and Roberta’s oldest child, Erin, was more than 18 years of age and no longer
       subject to the custody order.
                                                      -5-
       and the parent’s child is in the child’s best interest. The circuit court then vacated its order of
       March 21, 2012, suspending Donald’s supervised visitation with his children and reinstated
       visitation instanter.
¶ 16       The Public Guardian filed a motion in the circuit court seeking a stay of the December 12,
       2012, order reinstating visitation. A hearing on the motion was held January 9, 2013. Although
       the circuit court denied the Public Guardian’s motion for a stay, the court entered an agreed
       order requiring Donald to attend “a court-approved [sex offender] treatment program.” It was
       also agreed that an appropriate treatment program provider would be selected from a list
       provided by the Illinois Sex Offender Management Board (the Board). In a subsequent order
       dated January 10, 2013, the circuit court noted that a treatment provider from the Board’s
       approved list had been contacted and had requested that Donald be evaluated prior to
       treatment. Accordingly, the court entered an order requiring Donald to participate in the
       evaluation so that “Petitioner can participate in a court-approved treatment program for
       criminal sexual offenders.”
¶ 17       Also on January 10, 2013, the circuit court issued its written opinion, setting forth the
       specific grounds for its finding that section 607(e) is unconstitutional, as required by Illinois
       Supreme Court Rule 18 (eff. Sept. 1, 2006). Thereafter, on January 11, 2013, the Office of the
       Public Guardian, on behalf of Andrea B. and Jonathan B., filed an appeal directly with this
       court pursuant to Illinois Supreme Court Rule 302 (eff. Sept. 1, 2006). The Attorney General
       also filed an appeal in this court on January 15, 2013. The two appeals have been consolidated.
¶ 18       The Public Guardian also filed an emergency motion asking this court to stay the circuit
       court order reinstating Donald’s visitation with his children pending disposition of the appeal.
       We granted that motion on January 22, 2013.
¶ 19       Donald’s sentence of probation ended on August 30, 2013, and on September 25, 2013, he
       filed a motion in the circuit court seeking to reinstate visitation. In the motion, Donald asserted
       that his sentence of probation had been successfully completed and that he had been evaluated
       for sex offender treatment by a provider approved by the Board, pursuant to the Sex Offender
       Management Board Act (see 20 ILCS 4026/1 et seq. (West 2012)), and no treatment was
       recommended.4 Accordingly, he asserted that he was now in compliance with section 607(e)
       and, therefore, visitation should be reinstated.
¶ 20       Because the circuit court’s earlier order reinstating visitation had been stayed by order of
       this court, the circuit court refused to consider Donald’s motion. Donald then filed a motion in
       this court on November 25, 2013, asking us to lift the stay so the circuit court could consider
       his motion to reinstate visitation. In an order dated December 11, 2013, this court held that the
       motion to modify the stay would be taken with the case. In addition, we asked the parties to
       submit supplemental briefs on whether the case had been rendered moot due to Donald’s
       alleged compliance with section 607(e) and, if so, whether any exception to the mootness
       doctrine would permit our consideration of section 607(e)’s constitutionality.


           4
            In his motion, Donald provided a portion of a letter from his sex offender evaluator in which the
       evaluator stated “[t]here was no recommendation for sex offender counseling in his case.”
                                                     -6-
¶ 21                                            ANALYSIS
¶ 22                                            I. Mootness
¶ 23       The threshold question this court must resolve is whether the appeal before us has been
       rendered moot by events which occurred subsequent to its filing. We have consistently held
       that “[a]n appeal is moot when it involves no actual controversy or the reviewing court cannot
       grant the complaining party effectual relief.” Steinbrecher v. Steinbrecher, 197 Ill. 2d 514,
       522-23 (2001). Under those circumstances, we will not review cases “merely to establish a
       precedent or guide future litigation.” Madison Park Bank v. Zagel, 91 Ill. 2d 231, 235 (1982).
       Even if a case is pending on appeal when the events that render an issue moot occur, we
       generally will not issue an advisory opinion. Bluthardt v. Breslin, 74 Ill. 2d 246, 250 (1979).
¶ 24       In the case at bar, Donald’s visitation rights with his children were denied pursuant to
       section 607(e) of the Marriage Act, which mandates that a non-custodial parent who is a
       convicted child sex offender is not entitled to visitation rights until he successfully completes
       his criminal sentence and “a treatment program approved by the court.” Donald challenged the
       suspension of his visitation rights on the grounds that section 607(e) is unconstitutional. The
       circuit court agreed and ruled the statute unconstitutional. In the consolidated appeal before us,
       the Public Guardian and the Attorney General seek to overturn the circuit court’s findings of
       unconstitutionality. However, subsequent to the filing of these appeals, Donald completed his
       sentence of probation and then filed a motion in the circuit court seeking reinstatement of his
       visitation rights, asserting that he had successfully completed the requirements of section
       607(e) and, therefore, that provision is no longer a bar to his ability to obtain visitation.
¶ 25       As noted above, the circuit court did not rule on Donald’s motion because of the stay issued
       by this court. Nevertheless, Donald’s asserted compliance with section 607(e) raised a
       question about whether the appeal before us was now moot. The parties were asked to submit
       supplemental briefs on this point. In their briefs, the parties concede that the appeal before us
       would be moot if Donald was in compliance with the requirements of section 607(e), as he
       asserted in his motion in the circuit court. This is because Donald’s compliance with section
       607(e) would mean that provision could no longer serve as the basis for denying Donald his
       visitation rights and, thus, a finding that section 607(e) is unconstitutional is not necessary for
       Donald to obtain relief. However, the parties do not agree on whether Donald has “successfully
       complete[d] a treatment program approved by the court” as required by section 607(e).
¶ 26       Donald contends that when construing section 607(e), the term “treatment program” within
       the statute must be interpreted in the context of the comprehensive scheme created by the
       legislature through the Sex Offender Management Board Act and the Sex Offender Evaluation
       and Treatment Provider Act. See 20 ILCS 4026/1 et seq. (West 2012); 225 ILCS 109/1 et seq.
       (West 2012). These Acts were created by the legislature to manage and standardize the
       qualifications of providers, and the evaluation and treatment of sex offenders. Donald argues
       that, according to the scheme set forth in these Acts, sex offenders must first be evaluated by a
       licensed evaluator and then must undergo treatment based on the recommendations of the
       treatment provider’s individualized evaluation and assessment. See 20 ILCS 4026/17(b) (West
       2012). In this case, Donald was evaluated by an authorized sex offender treatment provider in
       accord with the guidelines promulgated by the Board and the provider concluded that no
                                                     -7-
       additional treatment was indicated.5 Accordingly, Donald maintains that he has successfully
       completed the court-ordered treatment program and, as a result, is in compliance with the
       requirements of section 607(e).
¶ 27       The Public Guardian contends that the statute requires Donald to complete a treatment
       program regardless of any recommendation or determination made by the approved sex
       offender treatment provider. Thus, because Donald has never obtained any actual treatment,
       the Public Guardian maintains that Donald is not in compliance and the appeal before us is not
       moot.
¶ 28       The Attorney General, however, contends that the appeal is not moot until the circuit court
       determines that Donald has successfully completed “a treatment program approved by the
       court” as required by section 607(e). The Attorney General argues that this court should lift the
       stay and remand the matter to the circuit court for a determination on this point. According to
       the Attorney General, if the circuit court finds on remand that Donald is in compliance with the
       statute and grants Donald’s motion to reinstate visitation, the constitutionality of section
       607(e) would then be moot, the appeal before us should be dismissed, and the circuit court’s
       finding that section 607(e) is unconstitutional should be vacated.
¶ 29       We see no reason to remand to the circuit court for a determination as to Donald’s
       compliance with section 607(e). The facts of record, as supplemented, are not in dispute. Thus,
       the question of Donald’s compliance with the requirements of section 607(e) is simply a matter
       of statutory interpretation—a question of law, which we may resolve now.
¶ 30       The record, as supplemented, establishes that Donald successfully completed his sentence
       of probation on August 30, 2013. The record further establishes that, in accord with the circuit
       court’s order that Donald be evaluated so that he could receive “court-approved treatment,”
       Donald was seen by Leo J. Meagher, a Licensed Clinical Professional Counselor and Certified
       Criminal Justice Specialist, who conducted a psychological/sex offender evaluation. Based on
       his evaluation, Meagher unequivocally concluded: “As a result of the testing, history, and
       extensive follow-up, I do not have any recommendation for sex offender counseling in this
       case.” In addition, Meagher reported, “As to his risk for being around children, I did not have
       any reservations about him being around children as a result of this evaluation and I did not
       feel that there was any elevated risk in his case. *** I don’t feel that [Donald] is a danger to
       anyone and there is no indication of any psychological disorder in his evaluation and follow
       up.” In light of the above, we agree with Donald that his cooperative participation in the sex
       offender evaluation, coupled with the evaluator’s assessment and recommendation that no

           5
            Because the record did not contain a copy of the evaluation, we issued an order on March 4, 2014,
       directing Donald to “supplement the record on appeal with a copy of the petition to reinstate visitation
       filed in the circuit court September 25, 2013,” and “also supplement the record with the report of the
       sex offender treatment provider and letter referred to in the same documents, as well as any
       documentation showing that his probation has been completed.”
            Donald complied with our order and submitted the requested documents, along with affidavits
       signed by counsel of record for each of the parties, pursuant to Illinois Supreme Court Rule 329 (eff.
       Jan. 1, 2006).
                                                      -8-
       further treatment was necessary, is sufficient to show compliance with the requirement in
       section 607(e) that he “successfully complete a treatment program approved by the court.”
       Since Donald has established that he is in compliance with the requirements of section 607(e)
       of the Marriage Act, the statutory restriction on visitation rights no longer applies to him.
       Accordingly, we conclude that the question of the statute’s constitutionality is now moot.

¶ 31                              II. Exception to the Mootness Doctrine
¶ 32       Our finding that the appeal before us is moot does not end our inquiry. The question we
       must now answer is whether we should dismiss this appeal and vacate the circuit court’s ruling
       that section 607(e) of the Marriage Act is unconstitutional, or consider the constitutional issue
       under an exception to the mootness doctrine. As a general rule, courts in Illinois do not decide
       moot questions, render advisory opinions, or consider issues where the result will not be
       affected regardless of how those issues are decided. See Bartlow v. Costigan, 2014 IL 115152
       (an appeal is rendered moot if an event occurs that forecloses the reviewing court from
       granting effectual relief to the complaining party); In re Alfred H.H., 233 Ill. 2d 345 (2009).
       However, there are exceptions to the mootness doctrine, which, if applicable, permit a
       reviewing court to consider a moot question. In the present case, Donald and the Public
       Guardian argue that, if the present appeal is held to be moot, this court should consider the
       constitutionality of section 607(e) under the public interest exception to the mootness doctrine.
       The Attorney General, however, argues to the contrary.
¶ 33       The public interest exception to the mootness doctrine allows a court to consider an
       otherwise moot issue when (1) the question presented is of a substantial public nature; (2) there
       is a need for an authoritative determination for the future guidance of public officers; and (3)
       there is a likelihood of future recurrence of the question. Felzak v. Hruby, 226 Ill. 2d 382, 393
       (2007); People ex rel. Wallace v. Labrenz, 411 Ill. 618, 622 (1952). The “public interest”
       exception is “narrowly construed and requires a clear showing of each criterion.” In re
       Marriage of Peters-Farrell, 216 Ill. 2d 287, 292 (2005) (citing In re India B., 202 Ill. 2d 522,
       543 (2002), and In re Adoption of Walgreen, 186 Ill. 2d 362, 365 (1999)).
¶ 34       The Attorney General argues that the case before us does not meet the rigid standards of the
       public interest exception necessary for our application of this exception to the mootness
       doctrine. We agree. The first criterion—whether the issue is one of substantial public
       interest—is not evident here. As the Attorney General points out, section 607(e) does not
       “broadly determine the rights of parents or their children.” The statutory provision affects a
       very limited group, i.e., non-custodial parents who have been convicted of a sexual offense
       involving a minor child. Moreover, the provision only limits a non-custodial parent’s ability to
       seek court-ordered visitation. Nothing in the provision prohibits the custodial parent from
       consenting to such visitation.
¶ 35       Donald argues that the public interest exception should be applied because (1) if we decline
       to address the constitutionality issue, the circuit court’s ruling would stand and, thus, the
       validity of the statute would be unsettled, disturbing the stability of the legal system; and (2) in
       some cases, section 607(e) could operate as a complete termination of a parent’s rights. We are
       not persuaded by either argument. First, as already noted above, if the public interest exception
                                                     -9-
       is not applied to address the constitutionality of section 607(e), the circuit court’s judgment
       would be vacated. This eliminates any concern about the unsettled nature of the law. Second,
       section 607(e) could never operate to terminate all parental rights since the statutory provision
       only affects visitation rights. Further, while it may be true that there are some instances where
       section 607(e) could operate to permanently terminate a non-custodial parent’s right to
       visitation with his or her minor children, that situation is not presented here. See In re Adoption
       of Walgreen, 186 Ill. 2d 362, 365 (1999) (a court should not resolve a moot question merely for
       the sake of setting a precedent to govern potential future cases). If, in the future, such a
       situation should arise, the affected parent could certainly challenge the constitutionality of the
       statute at that time.
¶ 36       As to the remaining public interest criteria, once again we agree with the Attorney General.
       There is little evidence that an authoritative ruling is necessary for the future guidance of
       public officials. There is no conflict of authority regarding the constitutionality of section
       607(e) because, as the Public Guardian notes, although section 607(e) was added to the
       Marriage Act more than twenty years ago, there are no reported decisions, other than the one
       before us, which have addressed the application of this provision. We conclude, therefore, that
       the need for an advisory opinion regarding the proper interpretation and enforcement of section
       607(e) is questionable at best. Accordingly, we decline to apply the public interest exception to
       the mootness doctrine here to reach the question of section 607(e)’s constitutionality.

¶ 37                                          CONCLUSION
¶ 38       In sum, we find the appeal before us is moot and that the public interest exception to the
       mootness doctrine is not applicable here. Therefore, we dismiss the appeal before us and
       vacate the circuit court’s ruling that section 607(e) is unconstitutional.
¶ 39       In addition, we vacate our January 22, 2013, stay order and remand to the circuit court for
       further proceedings consistent with this opinion.

¶ 40      Appeal dismissed.
¶ 41      Circuit court judgment vacated.
¶ 42      Stay vacated and cause remanded.




                                                   - 10 -